Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Paragraph 9:
Line 3 replace “TFT” by - - Thin Film Transistor (TFT)--
Line 13 replace “Cu” by – Copper (Cu)--
Paragraph 10:
Line 3 after “Ti” add –Titanium—
In the claim:
Claim 1
Line 3 replace “TFT” by - - (Thin Film Transistor (TFT) - -
Line 17 replace “Cu” by - - copper (Cu) - -
Claim 2 
Line 4 replace –Ti” by - - Titanium (Ti) - -.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Bily discloses a can antenna that comprises a (Thin film transistor substrate (TFT) that comprises a plurality of slots, gate bus lines, patch, however, the prior fails to teach a slot substrate including a second dielectric substrate and a slot electrode supported by a first main surface of the second dielectric substrate, a liquid crystal layer provided between the TFT substrate and the slot substrate and a reflective conductive plate disposed opposing a second main surface of the second dielectric substrate, the second main surface being on a side opposite to the first main surface, across a dielectric layer, the slot electrode includes a plurality of slots disposed corresponding to the plurality of patch electrodes, each of the plurality of patch electrodes is connected to a drain of the corresponding TFT, the slot electrode includes a Cu layer, a lower metal layer formed in the Cu layer on a side closer to the second dielectric substrate and/or an upper metal layer formed in the Cu layer closer to the liquid crystal layer, and the lower metal layer and/or the upper metal layer decrease about a half or more of a tensile stress of the Cu layer, in addition, the slot electrode includes a Cu layer having a thickness of greater than or equal to about 2 pm and less than or equal to about 6 pm, the Cu layer includes an electroless plating layer formed on a side closer to the second dielectric substrate and an electrolytic plating layer formed on the electroless plating, and a thickness of the electrolytic plating layer is more than four times a thickness of the electroless plating layer, plus, the slot electrode includes an underlayer Ti layer formed on the second dielectric substrate and having a thickness not exceeding about 50 nm, an underlayer Cu layer formed on the underlayer Ti layer and having a thickness not exceeding about .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845